 LEEDS SHOE STORES, INC.585both the operating and maintenance divisions, excluding all other em-ployees, guards, supervisor pipefitters, assistant foremen, pipefitterforeman in the pipefitting section of the maintenance division, and allother supervisors as defined in the Act.5. If a majority in a voting group vote "YES" in the electiondirected herein for such group they will be taken to have indicatedtheir desire to constitute a separate appropriate unit, and the RegionalDirector conducting the election is instructed to issue a certificationof representatives to the petitioner involved in that election for thevoting groups described in paragraph 4, which the Board, under suchcircumstances, finds to be a unit appropriate for the purposes of col-lective bargaining.In event a majority of employees in a votinggroup do not vote "YES," the employees in such group shall remaina part of the existing unit and the Regional Directorwill issue acertification of results of election to such effect.[The Board dismissed the petitions in Cases Nos. 20-RC-3050,30.51, and 3052.][Text of Direction of Elections omitted from publication.]Leeds Shoe Stores,Inc.andRetail Clerks Union,Local 1439,AFL-CIO.Case No. 19-CA-1W8.March 13,1957DECISION AND ORDEROn August 2, 1956, Trial Examiner Howard Myers issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefrom,and take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent fled ex-ceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase 1 and, finding merit in the exceptions, rejects the Trial Examiner'srecommendations and adopts his findings and conclusions only insofaras they are consistent with our decision herein.1.The Trial Examiner found that the Respondent violated Sec-tion 8 (a) (5) of the Act by refusing to bargain with the Union as theexclusive representative of its employees in the appropriate unit, and1 The Respondent's request for oral argument is hereby denied, as the record, exceptions,and brief, in our opinion, adequately reflect theissues andpositions of the parties.117 NLRBNo.90. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDalso violated Section 8 (a) (1) by unilaterally changing the hours ofemployment of the women employees, in an attempt to defeat theunionization of its employees, after it had been notified that the Unionwas such representative.The uncontradicted testimony at the hearing establishes that inJanuary 1956 most of the large Spokane retail stores placed theirfemale employees on a 5-day workweek. Immediately thereafter, theRespondent's women employees in the Spokane store involved hereinbegan inquiring of Harold Robison, the store manager, as to whenthey would get a similar reduction in hours of employment from the51/2 days per week they were then working.Robison discussed thissituation with Tom Moore, the Respondent's northwest regional man-ager,who told Robison to take the matter up with the home officein St. Louis, Missouri, on his next business trip to the home officeshortly thereafter.Before he left for that trip, Robison informedPearl Zarkin,seniorsaleslady and apparent spokesman for the womenemployees, that he would try to get the 5-day week for them on histrip.In St. Louis, on February 20,1956, Robison spoke to Roy Oscarson,the vice president of the Respondent's parent corporation, EdisonBrothers, about the situation and Oscarson approved the shorter work-week.The latter said that he would contact Moore and inform himthat he could authorize the establishment of the new workweek as soonas itcould be arranged.This procedure was in accordance with thenormalchain of command channels under which the Respondent andits parent operated.Oscarson telephoned Moore on February 22 andinformed him of his decision.On the morning of Friday, February 24, 1956, after Robison hadreturned to Spokane the previous evening, he went to the store andtold Pearl Zarkin that it was definitely set that the girls would get the5-day week.'Later that Friday, Robison received a telephone canfrom Moore, who told Robison that he had had confirmation aboutthe 5-day week from Oscarson and therefore it "was O. It'd to putit into effect, and [Robison] should go ahead and put it into effectimmediately."In turn, Robison told Moore that he had already in-formed the women employees that theyweregoing to get their 5-day"There is a conflict in testimony as to whether Robison made no statement to Zarkinconcerning the timing of the change,or whether he told her in substance that there wouldbe some delay;in our opinion,it is unnecessary that this conflict be resolved.As setforth in the text, the record establishes that Oscarson delegated to Moore, but not toRobison,the authority to determine when the change would be effectuated;that at thetime of this conversation with Zarkin,Robison knew that the change would be made buthad not been informed as to the timing;and that Moore subsequently reached his decisionand informed Robison before either was aware of the Union's organizational activity.Under these circumstances,the expression by Robison of his personal opinion as to thepossibilities of delay would not be probative evidence that the Respondent acceleratedthe timing of the change or that such timing was in any way affected by the Union'sbargaining request. LEEDS SHOE STORES, INC.587weekand, ashe now had received the go-ahead signal, Robison statedto Moore that "I would tell the girls on Monday and that it would beinstalled on the 2nd of March." 3 The women employees were so in-formed by Robison on Monday, February 27.In the interim, on Saturday, February 25, the Union sent a letterto Moore, addressed to his Seattle, Washington, office, stating that theUnion represented a majority of the employees employed in the Re-spondent's Spokane store and requesting that he or some other repre-sentative of the Respondent meet with representatives of the Unionfor the purpose of negotiating an agreement for the employees in-volved.The letter, which Moore received the following Monday,also stated:-We request that the Company refrain from granting wageincreases,making promotions, shortening workday and workweek, laying off employees, or taking any other actions thatwould influence the thinking of the employees as to being repre-sented by the [Union], until the question of representation isresolved.That Saturday afternoon, Charles Kelleher, an international repre-sentative of the Union and E. C. Vawter, union secretary-treasurer,went to the Respondent's store and gave Robison a copy of theletter.4After informing Robison that the Union claimed to repre-senta majority of the employees, Kelleher and Vawter left.Robisonmade a hurried telephone call to Moore that afternoon, as he was verybusy, and merely informed Moore that the letter was being sent tohim.No mention was made of the 5-day week.About May 21, 1956, after the Respondent had received a letterfrom the Union requesting a bargaining conference, its attorney,Lyle Keith, met with the union representatives and informed themthat the Respondent did not believe that the Union represented amajority of its employees and therefore could not negotiate with it,but would be willing to bargain with the Union if it established suchmajority representation.About a week later, in reply to anotherunion request for a bargaining session, the Respondent's attorneysent aletter to the Union in which the Respondent again stated itsposition and declined to meet with the Union.We do not agree with the Trial Examiner's conclusion that therecord herein demonstrates that the Respondent did not act in goodfaith when it declined to recognize and bargain with the Union. Infinding that the Respondent was not acting in good faith, the TrialsMarch 2, 1956, fell on a Friday,the beginning of the workweek.All employeesworked onFridays and Saturdaysand receivedtime off otherdays.The testimony as tothis conversationbetweenRobison and Moore is not reflected in the Intermediate Report.I ljncontradicted testimony establishesthat, priorto this time, the Respondent wasunaware ofany attemptto organize its employees. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDExaminer relied on the institution of the shorter workweek imme-diately following receipt by the Respondent of the Union's requestfor recognition, an action which the Trial Examiner concluded wastaken for the purpose of defeating the unionization of its employees.However, the sequence of events, as set forth above, establishes thatbefore the Respondent was aware of the organizational activityamong its employees, it had determined to institute a shorter work-week; had informed an employee of that determination; and haddecided when formal notice would be given the employees and whenthe change would become effective.5The mere fact that, in accord-ance with this predetermined timetable, the Respondent announcedand put into effect the shorter workweek at a time after the Unionhad requested recognition does not, in our opinion, establish anyrelationship other than temporal coincidence between the Respond-ent's actions and its employees' organizational activities, and we aretherefore unable to find in such action any evidence that the Respond-ent was acting in bad faith or was unlawfully seeking to defeat theunionization of its employees.6Nor do we find evidence of bad faithsolely in the Respondent's contemporaneous failure to express its posi-tion or its subsequent refusal to bargain with the Union without proofof majority status.'We note in this connection that the record isdevoid of evidence that the Union at any time offered to prove to theRespondent that it represented a majority of the Respondent's em-ployees.We find, accordingly, that the Respondent did not unlaw-fully refuse to bargain with the Union in violation of Section 8 (a)(5) of the Acts and did not violate Section 8 (a) (1) by institutingthe shorter workweek.2.The Trial Examiner found, contrary to the Respondent's conten-tion, that Lochead is a supervisor within the meaning of the Act.Healso found that on June 7, 1956, 4 days prior to the opening of the in-stant hearing, Lochead stated to an employee, Jack Hamilton, in thepresence of Store Manager Robison, that "When the hearing start[s]on Monday they would find out who the [people] were that signedauthorization cards for the Union and that it would be pretty hard on5 Contrary to our dissenting colleague,the evidence as to the telephone conversationbetween Robisonand Moore,set forth above,establishes,as we have found,that on Febru-ary 24 prior to the Union's bargaining request, the Respondent had decided that thechange would become effective on March 29 A.L Gilbert Company,110 NLRB 2067,2072-2073;The Walmac Company,106 NLRB1355Contrary to our dissenting colleague, we agree with the Trial Examiner's con-clusion,to which no exception was taken,that Robison's statements to employees thatjoining the Union would result in a reduction in their salary were predictions ratherthan threats,they therefore do not constitute evidence of bad faithI Ibid.Lochead's alleged threat to Hamilton,infra,is in our opinion too remote in timefrom the Union's bargaining request of February 25 to establish by itself that the Re-spondent's conduct with respect to that request was motivated by bad faithI In view of this determination,we find it unnecessary to pass upon the Respondent'scontentions concerning the Union's majority status LEEDS SHOE STORES, INC.58.9those people," and that therefore the Respondent violated Section 8(a) (1) of the Act.Even assumingthat this single, isolatedinstanceof misconduct didoccur and that it did constitutean unfairlabor practice, we do not be-lievethat a cease and desist order is warranted in this case, as thereis noother evidence of misconduct on the part of Respondent .9Ac-cordingly, we shall dismiss the complaint in its entirety.[The Board dismissed the complaint.]MEMBER Muu ooK,dissenting :I find no justification for reversing the Trial Examiner's findings ofviolations of Section 8 (a) (5) and (1) of the Act. The Trial Ex-aminercorrectly stated the law when he said : "Respondent's refusalto recognize and bargain with the Union, especially before announcingthe return to the 5-day workweek, was a clear violation of Section 8 (a)(5) of the Act, unlessat that time[when the Union demanded recogni-tion February 25] Respondent had a bona fide doubt that the Unionrepresented a majority." [Emphasis supplied.]The correctness ofthe Trial Examiner's factual finding that Respondent did not have abona fide doubt of the Union's actual majority is evident from thefollowing circumstances : The Respondent made no contemporaneousexpression of doubt or even a reply to the Union's February 25 requestfor recognition and a bargaining conference. Significantly, it waited3 months to reply, during which time the Union even resorted to picket-ing Respondent, and then replied only after the General Counsel'scomplaint had issued.Meanwhile, immediately after receipt of theUnion's request, Robison, the storemanager, announcedin effect anaccelerationof the date for instituting a 5-day workweek which em-ployees had repeatedly demanded.1°Robison later told employeesthat if they joined the Union their weekly salary would be $25 lessthan they were receiving, such statement constituting in my view animplied threat designed to undermine the union majority.AssistantStore Manager Lochead, in the presence of Store Manager Robisonand therefore with his sanction, told employee Hamilton 4 days be-oPrice Electric Corporation,107 NLRB 1474ioMy colleagues,in reversing the Trial Examiner's finding of an announced accelerationby the Respondent of the effective date of the reduced workweek, have necessarily over-turnen the Trial Examiner on credibility without justification and contrary to BoardpolicyStandard Dry Wall Products,91 NLRB 544, enforced 188 F 2d 363 (C A. 3). Inaffirmatively setting forth "the credited evidence," the Trial Examiner in necessary effectdiscredited Robison's denial of employee testimony that he, Robison,told Zarkin on Feb-ruary 24 that the 5-day week "would not be put into effect immediately" and that "nodate had been set," and discredited as well the testimony of a telephone conversation lateron Februaiy 24 in which Moore stated that Robison "should go ahead and put it intoeffect immediately " In light of the whole record, including Robison's clearly apparentmangge,ment authority on the subject of employee working hours; and the dubious ele-ment of "temporal coincidence" in the alleged instructions from Moore on February 24,these findings of the Trial Examiner based on credibility cannot be regarded as eironeousor unjustified. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDfore the hearing in this case began, that "When the hearing starts onMonday they would find out who the people were that signed authoriza-tion cards for the union and that it would be pretty hard on thosepeople."These circumstances are not consistent with a good-faithdoubt of the Union's majority, but rather reflect a determination todestroy the Union's majority 1111 See, e. g.,N. L. R B. v. Top Mode Mfg.Co., 203 F. 2d 482 (C. A. 3), cert. denied347 U.S 912;N. L. R. B. v. Lunder Shoe Corp.,211 F. 2d 284(C.A.1); Joy SilkMills, Inc. v. N.L. R. B.,185 F. 2d 732(C. A., D. C.)and the several other cases In pointcited in footnote 15 of the Intermediate Report.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge and an amended charge duly filed by Retail Clerks Union, Local1439, AFL-CIO, herein called the Union, the General Counsel of the National LaborRelations Board,herein called respectively the General Counsel i and the Board,issued a complaint, dated May 15, 1956, against Leeds Shoe Stores, Inc.,2 hereincalled Respondent,alleging that Respondent had engaged in, and was engaging in,unfair labor practices affecting commerce within the meaning of Section 8 (a) (1)and (5) and Section 2 (6) and (7) of the National Labor Relations Act, as amended,61 Stat. 136, herein called the Act.More specifically, the complaint,as amended at the hearing, alleged that(1) sinceFebruary 25, 1956, Respondent has refused to bargain collectively with the Unionalthough the Union previously had been designated and selected the collective-bargaining representative by Respondent's employees in 'a certain appropriate unit;and (2) since February 27, 1956, Respondent has, by certain stated acts and con-duct, interfered with, restrained, and coerced its employees in the exercise of therights guaranteed them by Section 7 of the Act.Respondent duly filed an answer denying the commission of the unfair laborpractices alleged.Pursuant to due notice, a hearing was held on June 11 and 12, 1956, at Spokane,Washington, before the duly designated Trial Examiner.The General Counsel andRespondent were represented by counsel; the Union by an official thereof.Full op-portunity was afforded the parties to be heard, to examine and cross-examine wit-nesses, to introduce relevant evidence, and to file briefs and proposed findings of factand conclusions of law on or before July 2, 1956.3A brief has been received fromRespondent's counsel which has been duly considered.Upon the entire record in the case, and from his observation of thewitnesses, theTrial Examiner makes the following:FINDINGS OF FACTI.RESPONDENT'S BUSINESS OPERATIONSRespondent, a wholly owned and controlled subsidiary of Edison Brothers Stores,Inc., has its principal offices and place of business at St. Louis, Missouri, and operates267 shoe stores in 38 States of the United States, the District of Columbia, and in theHawaiian Islands.During 1955, the net sales of Edison Brothers Stores, Inc., ex-ceeded $87,000,000.Respondent, during 1955, purchased goods and merchandise valued in excess of$1,000,000, all of which originated at points outside the State of Washington andwere shipped to Respondent from points located outside of said State.During thesame year, Respondeent's gross retail sales, within the State of Washington, exceeded$1,000,000.Upon the above admitted facts, and upon the record as a whole, the Trial Examinerfinds that Respondent is engaged in commerce within the meaning of the Act.IThis term specifically Includes counsel for the General Counsel appearing at thehearing.z.The name of Respondent was corrected at the hearing to read as stated above.'At the request of Respondent's counsel the time to file briefs was extended to July 16,1956. LEEDS SHOE STORES, INC.591II.THE ORGANIZATION INVOLVEDRetail Clerks Union,Local1439,AFL-CIO,is a labor organization admitting to,membership employees of Respondent.III.THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercion;the refusal to bargain collectively1.The appropriate unitThe complaint,as amended at the hearing, alleged that,during all times material,herein,all employees at Respondent's store located at West 606 Riverside,Spokane,Washington,4including the porter,regular part-time stockmen and regular part-time-sales personnel,but excluding the manager,all guards, all professional employees, andall supervisors as defined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of the Act.Respondent's.answer averred that it was "without knowledge" with respect to said allegation.Upon the entire record in the case, the Trial Examiner is of the opinion andfinds that all persons employed at Respondent's West 606 Riverside, Spokane,Washington, store, including the porter, regular part-time stockmen, and regularpart-time sales personnel,but excluding the manager,allguards, all professionalemployees,and all supervisors as definedby the Act,at all times material hereinconstituted, and now constitutes, a unit appropriate for the purposes of collective-bargaining within the meaning of Section 9 (b) of the Act, with respect to grievances,labor disputes, rates of pay, wages, hours of employment, and other conditions of-employment.The Trial Examiner further finds that said unit insures to said em-ployees the full benefit of their right to self-organization, to collective bargaining,and otherwise effectuates the policies of the Act.2.The Union's majority status in the appropriate unitAt the hearing, the General Counsel and counsel for Respondent stipulated that-there were employed on February 25, 1956,5 in the store here involved 15 persons,exclusive of Stuart Lochead whose employee status is discussed below, in the unit-hereinabove found appropriate.On behalf of the General Counsel there wereoffered and received in evidence nine signed cards 6 expressly authorizing the Unionto represent the signers thereof for collective bargaining.The genuineness of thesignatures appearing on the cards was not challenged.At the hearing and in its brief Respondent contended that (1) Stuart Lochead,_during all times material herein, was a nonsupervisory employee and hence shouldbe included in the unit; (2) Jack Van Lippeloy "signed his designation card undercoercion or duress"; and (3) the designation card bearing the name of H. JeanneSchubach should not be counted for "Schubach never knowingly signed an authoriza-tion for representation."These contentions will be discussedseriatim:Section 2 (11) of the Act defines a supervisor as:... any individual havingauthority,in the interest of the employer,to hire,-transfer, suspend, lay off, recall, promote, discharge, assign, reward,or dis-ciplineother employees, orresponsibly to direct them,orto adjust their griev-ances,oreffectively to recommend such action,if in connection with the fore-going the exercise of such authorityis not of a merely routine or clerical nature,butrequires the use of independent judgment.[Emphasis added.]Where the evidence shows, as here, that a person possesses one or more of the-necessary statutory requisites, such a person must be classified as a supervisor withinthe meaning of the statutory definition.'* The employees of R hich are the only ones involved in this proceeding.5Unless otherwisenoted all dates refer to 19569 Two were dated February 16, 3 dated February 17, 3 dated February 24, and 1 dated-February 25.4 The Senate In reporting its amendment to include a definition of a supervisor clearlyshowed its intention to be the drawing of a line between supervisors that are truly man-agement andminor supervisors having no such connections.Senate Report No. 105 onIn drawing an amendment to meet this situation, the committee has not been un-mindful of the fact thatcertain employees with minor supervisory ditties have prob-lems which may justify their inclusions in that act.It has therefore distinguished 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe credible evidence clearly discloses that Lochead, whose title is assistant storemanager, has, in the absence of Store Manager Harold Robison, complete charge ofthe store and over the persons therein employed; that he has the exclusive authorityto assign employees to certain tasks; that' he has the exclusive authority to grant theemployees permission to leave the store before the regular closing time or leave thestore any time during working hours; that he has the exclusive authority to disciplinethe employees; that he possesses the only set of store keys; that he banks the storereceipts; and presides over the weekly salesmen's meetings.Furthermore, his com-pensation is computed on a basis different from that of the other salesmen. In addi-tion, the credible evidence further discloses that his recommendations to Robisonwith respect to the hiring of certain applicants for employment has been consideredand often favorably acted upon; that Robison on occasions has sought Lochead'sopinion as to the ability of certain employees and as to the qualifications and poten-tialities of certain newly hiredsalesmen.Upon the record as a whole, the Trial Examiner finds, contrary to Respondent'scontention, that Lochead, during all times material, has been, and still is, a super-visor within the meaning of the Act and therefore should be excluded from theappropriate unit.Van Lippeloy testified, and the Trial Examiner finds that: For about 14 years 8he has been a fireman for the city of Spokane; for about 13 years he has beenemployed in the store in question as a part-time stockman; Vawter, a former unionrepresentative, telephoned to him on 4 occasions at the firehouse where he worksasking him to sign a union-authorization card; he was reluctant to do so because he,being a part-time employee, did not believe he should be included in the appropriateunit, during 2 telephone calls and 1 personal visit he had with Kenneth Miller,the president of the local of the International Fire Fighters Union to which hebelonged, Miller told him, in effect, that if he did not sign the union designation cardhe could "hurt" him with the Fire Fighters Union; on February 25, Vawter cameto the firehouse, told him a majority of the store's employees had designated theUnion their bargaining agent and then asked him to sign a designation card;he then telephoned the store, asked Arnold Rosenberger,9 the most active unionadherent in the store, "what the deal was," and was told by Rosenberger that severalof the employees had "signed up" with the Union; and that he thereupon executeda union designation, card-which he handed 'to Vawter.Respondent's contention that Van Lippeloy would not have executed a uniondesignation card had he not been coerced by the Union into doing so is not supportedby the record.There is not a scintilla of evidence that anyone connected with theUnion coerced Van Lippeloy into signing the card.Furthermore, the credible evi-dence reveals that he signed it after being assured by Rosenberger that several ofthe other employees had already signed up.Moreover, he testified that the reasonhe hesitated at all about signing the card was because, "I felt that I was part-timehelp, I didn't have a right to decide on the regular help, as long as it wasn't bilateralIdidn't feel I should take part in it. I wanted to stay neutral. I wanted to staycompletely uninvolved. . . .I [now]feel, as a part-time man,Ihave no part ina vote on this. It is my own conviction, maybe I am right or maybe I am wrong,but it is still my conviction,",Whether Miller's remarks to Van Lippeloy was the deciding factor which broughtabout the execution of the designation card can not play any part in determiningwhether the Union coerced Van Lippeloy into signing the card for the simple reasonthat there is no evidence in the record to show that: (1) Miller acted at the behestof the Union; (2) the Union was aware of Miller's talks with Van Lippeloy or ofthe contents thereof; (3) the Union was ever advised that Van Lippeloy claimedthat he was coerced into signing the designation card; or (4) the Union ratified,approved, or acquiesced in, Miller's purported coercive threats to Van Lippeloy.Under the circumstance, and upon the entire record in the case, the Trial Ex-aminer finds that by signing the card Van Lippeloy duly designated the Union as hiscollective,bargaining representative.Rosenberger testified that on February 17, he handed Schubach, the wife of anofficial of a labor organization which is in no way connected with the ChargingParty, a designation card and requested her to sign it; that after Schubach tookbetweenstraw-bosses, badmen, set-up men, and othei minorsupervisoryemployeeson the one hand, andthesupervisorvested nsth,genuine management prerogatives asthe right to hoe or file, discipline, or makeEFFECTIVErecommendations withrespectto suchaction[Emphasis added I9Erroneously stated in the stenographic transci ipt of the hearing as 4 years0Also known as Arnold Ross LEEDS SHOE STORES, INC.593the card he left her;and about an hour later he again saw Schubach at which timeshe returned the card duly filled out and signed by her.Schubach testified that: she was first employed as a hosiery saleslady on August26, 1955; on the following March 1, she became the store's bookkeeper;the desig-nation card which Rosenberger testified she handed to him appears to bear hersignature,but she did not recall signing it;the written portion appearing on thecard appears to be in her handwriting;and the only card she could remember re-turning to Rosenberger was a membership card.In the light of the Trial Examiner's observation of the conduct and deportmentat the hearing of Schubach and Rosenberger,and after a very careful scrutinyof the record,all of which has been carefully read, and parts of which have beenreread and rechecked several times, and being duly mindful of the fact that Respond-ent strongly disputes the majority status of the Union,the Trial Examiner is con-vinced, and finds, that Schubach in fact signed the designation card on February17, and that she did so with the expressed intention of designating the Union asher collective-bargaining representative.Upon the basis of the entire record, the Trial Examiner finds that the Union wason February 24,i0 and at all times thereafter has been, and still is, the duly selectedand designated representative of the majority of the employees in the appropriateunit, and that,by virtue of Section 9 (a) of the Act,itwas on February 24, andsince that date has been,the exclusive representative of all the employees in saidunit for the purposes of collective bargaining in respect to grievances,rates of pay,wages, hours of employment,and other conditions of employment.3.The refusal to bargaina.The pertinent factsIn the latter part of January or the fore part of February,Rosenberger, at therequest of a union representative,called at the union headquarters and, after somediscussion with Vawter, the former secretary-treasurer of the Charging Party, andCharles Kelleher,an international representative of the Union,he was given about10 designation cards for the purpose of having them signed by Respondent'semployees.About 2 or 3 weeks after Rosenberger's visit to the Union he began soliciting hiscoworkers to sign the designation cards and,as found above,by February 24, amajority of them had favorably responded.The credited evidence establishes that: In January 1956, most of the large Spokaneretail stores placed their female help on a 5-day workweek;immediately thereafterRespondent'sfemale employees in the Spokane store inquired of Robison whenthey would return to a 5-day workweek;iiduring January and February,Robisonwas queried repeatedly by his female help, especially by Pearl Zarkin,the senior sales-lady, with respect to returning to the shorter workweek;to each inquiry,Robisonreplied that eventually the girls would be on the shorter workweek; on two occasionsin February,Robison discussed this grievance of the female help with his immediatesuperior,Tom Moore, Respondent'sNorthwest regional manager;shortly beforeRobison left for Respondent'sSt.Louis,Missouri,headquarters, on or about Feb-ruary 19, he was advised by Moore to discuss the matter with Roy Oscarson, vicepresident and sales manager of Edison Brothers;several days before leaving forSt.Louis, Robison assured Zarkin that one of the matters he would discuss withhis St. Louis superiors was the requested return of the 5-day workweek for the femaleemployees;on February 20, Oscarson approved the return to the 5-day workweekand instructed Robison to put it into effect after consultation with Moore; andwhen Zarkin reported for work on February 24, she asked Robison, who had returnedto Spokane the previous evening, what he had to report about the 5-day workweek,to which he replied that it had received official approval.but it would not be put intoeffect immediately.On February 25, the Union sent Moore a letter to his Seattle,Washington,officesstating that the Union represented a majority of the employees employed in10The record is manifestly clear that on or before February 24, 8 of the 15 personsfound to be included in the appropriate unit had signed cards designating the Union theircollective-bargaining representative and that on or before that date said cards had beendelivered to a duly authoiized representative of the Union.11On February 13, 1953,the female employees of Edison Brothers,including each of itssubsidiaries,were placed on a 5-day workweek.About 6 months later,said employeeswere returned to a 51/2-day l;oi kweek4 2 3 7 84--5 7--vol 117-39 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent'sSpokane store and requested that he or some other representative ofRespondent meet with representatives of the Union for the purpose ofnegotiating anagreementfor the employees involved.The letter also stated:We request that the Company refrain from granting wage increases, makingpromotions, shortening work day or work week, laying off employes, or takingany other actions that would influence the thinking of the employes as to beingrepresented by the [Union], until the question of representation is resolved.The same day, February 25, Kelleher, accompanied by Vawter and another person,went to Respondent's store and handed Robison a copy of the Moore letter.Re-spondent made no reply to said letter.During the afternoon of February 27, without prior discussion, negotiation, orconsultation with the Union, Robison informed Zarkin and other female employeesthat commencing the following payroll week, March 2, the female help would returnto a 5-day workweek.In response to the Union's written request, Respondent's counsel and Kelleher meton or about May 21, at which time Respondent's counsel stated that Respondentwould not recognize the Union's representative status until that status had been estab-lished (presumably by an election).12Under date of May 28, Respondent's counsel wrote Kelleher a letter wherein heagain stated that Respondent would not recognize the Union as the collective-bar-gaining representative of the employees here involved until the question of theUnion's right to such status had been established to Respondent's complete satisfaction.b.Concluding findingsThe right of employees under Section 7 of the Act "to form, join, or assist labororganizations, to bargain collectively through representatives of their own choos-ing ... [and] to refrain from any or all such activities" is effectively implementedby Section 8 (a) (1) and (5). These provisions forbid an employer to "interferewith, restrain, or coerce employees in the rights guaranteed in Section 7," and like-wise prohibit an employer from refusing to recognize or bargain collectively withthe majority representative of his employees in the appropriate unit.The employer'seconomic hold over his employees, which inheres in their relationship, is therebyneutralized in matters of organization and representation, which are particularly theconcern of the employees. Interdiction against employer intrusion in such matters isessential if employees are to be free from the coercive influence of their employer,for employees are, as the courts have repeatedly and uniformly held, not insensitive tothe advantages in their employment that they consider are likely to flow from theiremployer, nor to the disadvantages which may attend their choice of representativeopposed by their employer.And for the same reason, employees cannot be expectedto derive the full benefit from their protected right of self-organization and to theselection of a representative of their own choosing if they believe, "from circumstanceswhich their employer created or for which he was fairly responsible," 13 that theirrepresentative, however chosen, is subject to the employer's approval or disapproval.In open disregard to its duty under the Act Respondent embarked upon a cam-paign to defeat the unionization of its employees as soon as it was apprised thatthey had selected the Union as their collective-bargaining representative.Thus,Robison's announcement of the return to a 5-day workweek on the first work dayafter receiving the Union's demand for recognition, on the second day after notifyingMoore of such demand, and on the third day after informing Zarkin that no date hadbeen set for the institution of the 5-day workweek, was, in the opinion of the TrialExaminer, adroitly and strategically timed to impress upon the employees that con-tinued adherence was a fruitless gesture, would bring them naught, and they couldrely on their employer's unilateral generosity to attain their needs.14This finding isbuttressed by the fact that when Rosenberger asked Zarkin on the morning of February17 It is significant to note that Respondent's request that the Union establish its repre-sentative status by means other than by designation cards comes about 5 days after theissuance of the complaint herein and about 2 months after the service upon Respondentof the original charge herein11N L R B v Link-BeltCo , 311 U S 584, 58814 SeeCold Spring Granite Company,101 NLRB 786,Paramount Textile Machinery Co ,97 NLRB 691;N L R B v Crown Can Co,138 F 2d 263 (C. A8) ; May DepartmentStores v N. L. R B.,326 U S. 376;N. L R B. v. Mt Clemens Pottery Co,147 F. 2d 262(C A6) ; F W Woolworth v N L R B ,121 F 2d 658 (C A2) ; Southern ColoradoPower Co v N L R B ,111 F 2d 539 (C A 10);N. L. R B. v. Wytheville Knitting Mills,Inc, 175 F 2d 238 (C. A 3). LEEDS SHOE STORES, INC.59527, to sign a designation card she replied that he should come to her home thatevening and there the two of them would discuss the matter with her husband andthat later that day Zarkin told Rosenberger she would not sign the card "because Mr.Robison had [gotten the girls] the five-day week."On February 25, when the Union demanded to be recognized and dealt with onbehalf of the employees in the appropriate unit, the Union, in fact, was the dulydesignated collective-bargaining representative of the majority of said employees.Respondent's refusal to recognize and deal with the Union, especially before announc-ing the return to the 5-day workweek, was a clear violation of Section 8 (a) (5) of theAct, unless at that time Respondent had a bona fide doubt that the Union representeda majority.Respondent's conduct and activities, as epitomized above, following the Union'sdemand for recognition reveal Respondent's want of good faith.Normally, theBoard does not hold an employer in violation of the Act if he in good faith questionsthe union's majority status.But here Respondent, upon learning of the majoritystatus, immediately resorted to a serious unfair labor practice thereby transgressingthe bounds of permissible conduct to a sufficient extent to warrant a conclusion that itsrefusal to recognize and deal with the Union was as ill-intentioned as its otheractions.l5Upon the record as a whole, the Trial Examiner finds that on February 27, 1956,16and at all times thereafter, Respondent, in violation of Section 8 (a) (5) of the Act,failed and refused to bargain collectively with the Union as the duly designatedand selected representative of the majority of the employees in the unit hereinabovefound appropriate, thereby interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act.4.Violation of Section 8 (a) (1)Jack Hamilton, the former assistant store manager of, and presently a shoe sales-man in, Respondent's Spokane store, testified that on June 7, 4 days prior to theopening of the instant hearing, during a conversation between Robison, Lochead,and him, Lochead said, to quote Hamilton, "When the hearing start(s) on Mondaythey would find out who the people 17 were that signed authorization cards for theunion and that it would be pretty hard on those people."Lochead denied that he made said statement.He testified, however, "I havemade the statement numerous times that sooner or later the whole thing would cometo light and when it came to the hearing that the people who signed cards would beknown."Robison testified that he could not recall any conversation on June 7 betweenhimself,Lochead, and Hamilton wherein Lochead made the remarks attributedtoLochead by Hamilton.He specifically denied ever hearing Lochead makeany such or similar statement.Upon the record as a whole, specifically Lochead's above-quoted admission, theTrial Examiner is convinced, and finds, that Lochead made the statement June 7which Hamilton attributed to him.The Trial Examiner further finds that said state-ment is violative of Section 8 (a) (1) of the Act.5.Alleged violation of Section 8 (a) (1)Hamilton testified that in the latter part of April, after the Union had placedpickets in front of the store, Robison, on 2 or 3 occasions, said that if Hamiltonjoined the Union his weekly salary would be $25 less than he was then receiving.Rosenberger testified that Robison had made similar statements to him on more thanone occasion.Despite Robison's denials, the Trial Examiner finds that Robison made the state-ments referred to in the paragraph immediately above.However, contrary totheGeneral Counsel's contention, the Trial Examiner finds that Robison's remarks15Joy SilkMills,Inc v N L R B ,185 F 2d 732 (C A, D C.) ,Frank Bi os - Co vN L R B ,321 U. S. 702;N. L R. B v Federbush Co Inc,121 F 2d 954 (C. A 2) ,N. L. R Bv LouisvilleRefining Co,102 F 2d 678 (C A6) ; Dahistiom Metallic Co. vN. L R B,112 F 2d 756 (C A2) ; SolvayProcess CovN L. R B,117 F 2d 83(C A 5) ; NL R. B v Inter-City AdvertisingCo, 190 F 2d 420 (C. A. 4) ; NL R B vW. T Grant Company,199 F 2d 711'(C A9) , N L R B. v Motorola, Inc,199 F. 2d 82(C. A 9) , N.L R B v Poultry Enterprises,207 F 2d 522 (C A 5).ieThe date when Respondent unilaterally changed the workweek for its female employees17Hamilton testified that Lochead did not use the word "people" in the above quotedstatement but had actually used an obscene word in its place. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere but predictions that if the Union were to represent the employees they would re-ceive the same compensation called for in the contract which Respondent then hadwith the Union covering Respondent's Seattle employees.Under said contract Re-spondent's Seattle shoe salesmen earned $25 less than their Spokane shoe salesmen.Such predictions of future events have been held by the Board to be protected bySection 8 (c) of the Act, as mere expressions of opinion.18IV.THE EFFECT OF THEUNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among the sev-eral States and, such of them as have been found to constitute unfair labor practices,tend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V.THE REMEDYHaving found that Respondent has engaged in unfair labor practices, violative ofSection 8 (a) (1) and (5) of the Act, it will be recommended that it cease anddesist therefrom and take certain affirmative action designed to effectuate the policiesof the Act.Having found that Respondent on February 27, 1956, and at all times thereafter,has refused to bargain collectively with the Union as the representative of a majorityof the employees in an appropriate unit, the Trial Examiner will recommend thatRespondent, upon request, bargain collectively with the Union as the exclusiverepresentative of all employees in the unit heretofore found appropriate, and if anagreement is reached, embody such understanding in a signed agreement.The unfair labor practices found to have been engaged in by Respondent are ofsuch a character and scope that in order to insure the employees here involved theirfull rights guaranteed by the Act it will be recommended that Respondent ceaseand desist from in any manner interfering with, restraining, and coercing its em-ployees in their right to self-organization.Upon the basis of the foregoing findings of fact, and upon the record as a whole,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Retail Clerks Union, Local 1439, AFL-CIO, is a labor organization within themeaning of Section 2 (5) of the Act.2.All employees at Respondent's West 606 Riverside, Spokane, Washington, store,including the porter, regular part-time stockmen and regular part-time sales person-nel, but excluding the manager, all guards, all professional employees, and all super-visors as defined in the Act, constitute, and during all times material herein consti-tuted,a unitappropriate for the purposes of collective bargaining within themeaningof Section9 (b) of the Act.3.Retail Clerks Union, Local 1439, AFL-CIO, was on February 24, 1956, and atall times thereafter has been, and now is, the exclusive representative of all the em-ployees in the above-described appropriate unit for the purposes of collectivebargaining within the meaning of Section 9 (a) of the Act.4.By failing and refusing on February 27, 1956, and at all times thereafter, to bar-gain with the Union, as the exclusive representative of all the employees in the ap-propriate unit, Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (5) of the Act.5.By changing the hours of employment of its female employees without priorconsultation, negotiation, or discussion with the Union, by threatening its employeeswith reprisals because of their Union adherence thereby interfering with, restraining,and coercing its employees in the exercise of the rights guaranteed in Section 7 of theAct, Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]isCary Lumber Company,102 NLRB 406;Safeway Stores, Inc,99 NLRB 48,TheJacksonPress, Inc,96 NLRB 897; A. LGilbert,110 NLRB 2067. MITCHELL PLASTICS, INC.APPENDIX A597NOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL bargain collectively upon request with Retail Clerks Union, Local1439, AFL-CIO, as the exclusive representative of all employees in the bar-gaining unit described herein, with respect to grievances, labor disputes, wages,rates of pay, hours of employment, and other conditions of employment, and,ifan understanding is reached, embody such understanding in a signed agree-ment.The bargaining unit is:All persons employed at our West 606 Riverside, Spokane, Washington,store, including the porter, regular part-time stockmen, and regular part-time sales personnel, but excluding the manager, all guards, all profes-sional employees, and all supervisors as defined in the Act.WE WILL NOT threaten our employees with reprisal if they join or remainmembers of the above-named Union or change the employment hours of ouremployees without prior consultation, negotiations, or discussion with theUnion.WE WILL NOT interfere with the Union's efforts to organize our employees,or refuse to bargain with the Union as the exclusive representative of theemployees in the above-described bargaining unit, or in any other mannerinterfere with, restrain, or coerce our employees in the exercise of their rightto self-organization, to form labor organizations, to join or assist Retail ClerksUnion, Local 1439, AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any and all of such activities except to theextent that such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorized in Section8 (a) (3) of the National Labor Relations Act.All our employees are free to become or remain members of the above-namedUnion or any other labor organization except to the extent that this right may beaffected by an agreement in conformity with Section 8 (a) (3) of the amended Act.LEEDS SHOE STORES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Mitchell Plastics,Inc.andLocal 743, International Union,UnitedAutomobile,Aircraft,and Agricultural Implement Workers ofAmerica, AFL-CIO.Case No. 7-CA-1297.March 14,1957DECISION AND ORDEROn April 4, 1956, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter,The General Counsel filed exceptions and asupporting brief, the Charging Party filed exceptions and a supporting117 NLRB No. 93.